IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


No. PD-512-08



JESUS PEREZ SALDANA, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS
CAMERON COUNTY


Per curiam.  KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 9.3 because
the original petition is not accompanied by 11 copies.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies may be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: September 10, 2008.
Do Not Publish